Case 2:19-cv-13424-BAF-DRG ECF No. 157 filed 07/17/20                  PageID.5437      Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 HOUSE OF PROVIDENCE, et al.,

        Plaintiffs,                                          Civil Action No. 19-CV-13424

 vs.                                                         HON. BERNARD A. FRIEDMAN

 BRUCE MEYERS, et al.,

       Defendants.
 ____________________________/

   OPINION AND ORDER DENYING PLAINTIFFS’ MOTION TO STRIKE THE
 UNISES’ AMENDED COUNTER-COMPLAINT AND FOR SUMMARY JUDGMENT

                This matter is presently before the Court on plaintiffs’ motion to strike the Unis

 defendants’ amended counter-complaint and for summary judgment on the Unises’ counter-

 complaint and amended counter-complaint [docket entry 144]. Response and reply briefs have

 been filed. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide this motion without a

 hearing.

                Plaintiffs first argue that the Unis defendants’ amended counter-complaint should

 be stricken because it was filed without complying with Fed. R. Civ. P.15(a)(1). Under that rule,

 a pleading may be amended once as a matter of course within either “(A) 21 days after serving

 it, or (B) if the pleading is one to which a responsive pleading is required, 21 days after service

 of a responsive pleading or 21 days after service of a motion under Rule 12(b), (e), or (f),

 whichever is earlier.” Otherwise, under Fed. R. Civ. P. 15(a)(2), a pleading may be amended

 only by stipulation or with the Court’s permission.

                In the present case, the Unises’ counter-complaint was filed on January 31, 2020.

 Their amended counter-complaint, which was filed without plaintiffs’ consent or the Court’s
Case 2:19-cv-13424-BAF-DRG ECF No. 157 filed 07/17/20                PageID.5438    Page 2 of 2



 permission, was filed on June 1, 2020, seemingly after the 21-day deadlines listed in Rule

 15(a)(1) had expired. However, those deadlines have no application in these circumstances.

 Plaintiffs filed a second amended complaint on May 19, 2020, and that filing “restarted the

 clock.” Defendants were entitled to file a counter-complaint in response to plaintiffs’ second

 amended complaint. Defendants did not need plaintiffs’ consent or the Court’s permission to

 file this pleading. The Court shall therefore deny plaintiffs’ motion to strike

               The Court shall also deny plaintiffs’ motion for summary judgment on the Unises’

 amended counter-complaint,1 which asserts claims for defamation, intentional infliction of

 emotional distress, false light, and defamation per se. While “a party may file a motion for

 summary judgment at any time until 30 days after the close of all discovery,” Fed. R. Civ. P.

 56(b), ordinarily it is improper to grant such a motion before all parties have had “a full

 opportunity to conduct discovery.” Bunche v. United States, No. 17-6190, 2018 WL 4959029,

 at *2 (6th Cir. June 20, 2018) (citing Ball v. Union Carbide Corp., 385 F.3d 713, 719-20 (6th

 Cir. 2004)). As no discovery has been conducted in this case, plaintiffs’ motion for summary

 judgment is premature. Accordingly,



               IT IS ORDERED that plaintiffs’ motion to strike the Unis defendants’ amended

 counter-complaint and for summary judgment on the Unises’ counter-complaint and amended

 counter-complaint is denied.

                                             s/Bernard A. Friedman
 Dated: July 17, 2020                        BERNARD A. FRIEDMAN
        Detroit, Michigan                    SENIOR UNITED STATES DISTRICT JUDGE


        1
          Plaintiffs also seek summary judgment on the Unises’ original counter-complaint,
 but that pleading has been superseded by amendment.

                                                2
